FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D16-5654
                  _____________________________

EDWARD LEONARD COLTON,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Duval County.
Russell L. Healey, Judge.

                        December 27, 2018


PER CURIAM.

      Appellant challenges an amended order revoking his
probation based solely on a new law violation. We affirm the
amended revocation order without comment. Appellant also
challenges the trial court’s denial of his Florida Rule of Criminal
Procedure 3.800(b)(2) motion that requested additional jail credit
on his violation of probation sentence. We reverse and remand on
that issue. On remand, the trial court should calculate Appellant’s
jail credit from September 25, 2016, the date of arrest on the new
law violation, to December 1, 2016, the date of sentencing. See §
921.161, Fla. Stat. (2016); Kendrigan v. State, 941 So. 2d 529, 529
(Fla. 4th DCA 2006) (“Appellant is entitled to credit for time served
in jail from the date of his arrest for the new offenses if the new
offenses constituted the basis for the revocation of probation in the
instant cases.”); see also McCool v. State, 211 So. 3d 304, 305 (Fla.
1st DCA 2017). ∗

    AFFIRMED in part, REVERSED in part, and REMANDED.

ROBERTS, ROWE, and WINOKUR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Andy Thomas, Public Defender; Steven L. Seliger and Joel Arnold,
Assistant Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jason W. Rodriguez,
Assistant Attorney General, Tallahassee, for Appellee.




    ∗
       We disagree with the State that awarding additional jail
credit on Appellant’s violation of probation sentence could result
in improper pyramiding under the logic of Ransone v. State, 48 So.
3d 692, 694 (Fla. 2010). See Bagley v. State, 96 So. 3d 1119, 1121
(Fla. 5th DCA 2012) (Lawson, J., concurring specially) (recognizing
under Ransone that the defendant was not entitled to additional
jail credit on a violation of probation sentence that was imposed
consecutively to a sentence on the new law violation that formed
the basis for revocation of probation). Here, Appellant ultimately
received concurrent sentences on the new law violation and
violation of probation, rendering this case one of the exceptions
discussed in Bagley. 96 So. 3d at 1121 (recognizing an exception
to Ransone in cases where the trial court imposes the violation of
probation sentence concurrently with the sentence on the new law
violation).



                                 2